




CITATION:
R. v. Shi, 2011
          ONCA 515



DATE: 20110712



DOCKET: C52681



COURT OF APPEAL FOR ONTARIO



Moldaver, MacPherson and Epstein JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Su Feng Shi



Appellant



Ravin Pillay, for the appellant



Joan Barrett, for the respondent



Heard and released orally: July 5, 2011



On appeal from conviction and sentence by Justice Bruno Cavion
          of the Ontario Court of Justice, dated August 20, 2010.



ENDORSEMENT



[1]

The appellant appeals his convictions for assault and
    unlawful confinement. He also appeals his 18-month concurrent sentences and a
    $400 restitution order.

[2]

With respect to the conviction appeal, the Crown
    concedes, and we agree, that the conviction for assault cannot stand. The
    appellant was charged with the offence of conspiracy to commit the indictable
    offence of assault.  The trial judge
    acquitted him of that offence but found him guilty of the lesser and included
    offence of assault. With respect, he erred in doing so. With her usual candour,
    Ms. Barrett for the Crown acknowledges that in this case, the substantive
    offence of assault does not come within any of the three categories identified
    by Binnie J. in
R. v. G.R.
(2005),
    198 C.C.C. (3d) 161 (S.C.C.), that would entitle it to be considered as an
    included offence in the conspiracy count. Ms. Barrett further concedes, again
    correctly, that this is not a case in which the information can be amended to
    substitute the offence of assault.

[3]

Accordingly the appeal from the assault conviction is
    allowed and that conviction is quashed.

[4]

As for the charge of unlawful confinement, contrary to
    the appellants submission, we are satisfied that the trial judge was aware of
    the constituent elements of that offence and that his findings of fact support
    a conviction on it.

[5]

On this record, the outcome of that count turned essentially
    on whether the appellant, in the presence of his co-accused Liu, coerced the
    complainant into going to Lius home, or whether the complainant attended Lius
    home of his own free will. The complainant testified that he attended Lius
    home because the appellant threatened him that there would be bad consequences
    if he did not, remarking ominously that the complainant had a wife and kids.
    In those circumstances, the complainant maintained that he had no choice but
    to attend.

[6]

The trial judge accepted the complainants evidence on
    this issue. In short, he was satisfied that the complainant was coerced by
    threats into attending Lius home and that in complying as he did, the
    complainant was prevented from moving about freely for some consequential
    period of time. While the trial judge may not have commented specifically on
    the extent and duration of the restraint under which the complainant was
    operating, in our view, he was not required to do so. Once he accepted the
    complainants evidence as to the reason he accompanied the appellant and Liu to
    Lius home, the physical restraint and duration components of the offence were
    unquestionably made out. This ground of appeal accordingly fails.

[7]

The appellant also challenges the trial judges
    credibility findings. He does so on the basis that the trial judge failed to
    scrutinize the defence evidence and the complainants evidence in a balanced
    fashion.  According to the appellant,
    the trial judge glossed over and failed to resolve a number of serious problems
    in the complainants evidence and yet dismissed the defence evidence out of
    hand without much or any analysis.  He
    also submits that the trial judge misapprehended material aspects of the
    defence evidence. We would not give effect to this ground.

[8]

The trial judge gave brief but cogent reasons for
    believing the complainants evidence and rejecting the evidence of the defence
    witnesses. As his reasons indicate, he was alive to the frailties in the
    complainants evidence. These included both internal and external
    inconsistencies. In the end, however, he was satisfied that the complainant was
    telling the truth. In this regard, after noting that various aspects of the
    complainants evidence had  a ring of truth to them, the trial judge
    continued at pp. 12 and 13 as follows:

I could see in Mr. Lins face the sheer agony and
    discomfort of being here. His eyes were red and swollen.

He was constantly shifting and more than once
    saying humbly to me I will do whatever you, the judge, wish. He was not lying
    to me. Yes, some details were not clear. Yes, contradictions were occurring. It
    was a fierce night and details got confused unavoidably, but I find that the
    overall tenor of his story, the main structure is true and honest.

[9]

In so concluding, the trial judge considered the
    evidence of Mr. Chen (a Crown witness) and to the extent it differed from the
    evidence of the complainant, he found Mr. Chen to be a reluctant
    witness.  In our view, the trial judge
    was uniquely positioned to make that assessment.

[10]

As for the defence witnesses, the trial judge found
    their evidence to be contrived and improbable. We do not propose to detail the
    many problems and frailties in their evidence.  Suffice it to say that the trial judge was on
    solid ground in concluding that they were selective in what they remembered
    and sometimes simply unbelievable. To the extent, if any, that the trial judge
    may have misapprehended the defence evidence, the misapprehensions were in our
    view not material and would not have affected the reasoning process that led to
    the verdict.

[11]

In sum, we are not persuaded that the trial judge went
    astray in his credibility findings. He had a good grasp of the evidence and the
    witnesses and his reasons disclose no error in his assessment of the Crown
    witnesses as compared to the defence witnesses. In short, having considered the
    defence evidence, he disbelieved it and found that it did not raise a
    reasonable doubt.

[12]

Accordingly, the appeal from conviction for unlawful
    confinement is dismissed.

[13]

Turning to sentence, in imposing sentences of 18 months
    concurrent for assault and unlawful confinement, the trial judge exceeded the
    submission of the Crown by six months. The Crown had asked for 12 months
    imprisonment taking into account the time the appellant had spent in pre-trial
    custody (4 months). The effective sentence imposed by the trial judge therefore
    amounted to 22 months.

[14]

In his factum, the appellant submitted that the
    appellants sentence was disparate to the sentence imposed on his co-accused
    Liu. We have no difficulty distinguishing the sentence imposed on the appellant
    from the sentence of 9 months imposed upon his co-accused Liu. Unlike the
    appellant, Liu was a first offender and he was found by the trial judge to have
    been a follower. The appellant, on the other hand, had a record for assault
    causing bodily harm, robbery, disguise with intent, possession of illicit drugs
    and failing to attend court. Moreover, he was the ringleader in respect to the
    unlawful confinement count on which he was convicted. The trial judge described
    him variously as a bully who preys on weaker people and someone who is evil
    and mean.

[15]

In the circumstances, we do not think that the 18-month
    concurrent sentences imposed by the trial judge were out of line. While we
    acknowledge that the conviction for assault has been quashed, on the trial
    judges finding, the assault committed by the appellant was a minor one and we
    are satisfied, in all of the circumstances, the sentence of 18 months for
    unlawful confinement was fit. We would however set aside the restitution order.
    The Crown did not ask for it and the trial judge made no inquiry into the
    appellants ability to pay.

[16]

Accordingly, leave to appeal sentence is granted and
    the restitution order is set aside.  In
    all other respects, the sentence imposed by the trial judge shall remain the
    same.

Signed:           M. J. Moldaver J.A.

J.
    C.  MacPherson J.A.


 G. J. Epstein J.A.


